Citation Nr: 1701338	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  08-07 062	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES


1.  Whether new and material evidence to reopen a claim for service connection for a bilateral hand disability (previously claimed as frostbite of the hands) has been received.

2.  Entitlement to a rating in excess of 30 percent for pes planus with left hallux valgus.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981, and from November 1986 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO in St. Petersburg, Florida, inter alia, denied service connection for a hand condition and continued a 10 percent rating for arthritis pes planus with left hallux valgus.  In December 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2007, however, as the Veteran indicated that she did not receive the SOC until December 2007, an additional SOC was issued in January 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007 and February 2008.  

During the pendency of the appeal, the jurisdiction of the Veteran's claims file and appeal was transferred to the RO in New York, New York, which certified the appeal to the Board.

As explained in a February 2012 remand, the Board recharacterized the claim adjudicated as one for service connection for a bilateral hand disability as a request to reopen a previously disallowed claim for frostbite of the hands), and remanded (for disability previously characterized as residuals of frostbite), consistent with Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008),   The Board then remanded the claims on appeal to the  RO, via the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining a VA foot examination in connection with the claim for a higher rating for pes planus with left hallux valgus.  After completing the requested development, the RO/AMC assigned a 30 percent rating for pes planus with left hallux valgus, from March 9, 2006 (the  date of receipt of the increased rating claim) s reflected in a June 2012 rating decision), and continued to deny the claim for a higher rating in excess of 30 percent and also denied the Veteran's petition to reopen the claim for service connection of a bilateral hand disability (as reflected in a June 2012 supplemental SOC (SSOC).

As higher ratings for the Veteran's service-connected foot disability are available, and a veteran is generally presumed to be seeking the maximum available benefit for a disability, the claim for increase remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

As for the matter of representation, the Board notes that an April 2013 VA Form 21-22A (Appointment of Individual as Claimant's Representative) appointed private attorney Lori Chism as the Veteran's representative.  In April 2016, the Veteran requested to revoke Lori Chism as her attorney.  Thus, the Board recognizes the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (f)(1) (2016) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

As a final preliminary matter, the Board notes that, during the pendency of this appeal, in a July 2013 rating decision, the RO denied the Veteran's claims for service connection for heart, stomach, toe, and gallbladder conditions, and a sleep disorder, each  claimed as secondary to her service-connected bilateral knee disabilities.  The RO also awarded service connection and assigned an initial  20 percent rating for a back disability and denied her claim for a rating in excess of 10 percent for a left knee disability.  In August 2013, the Veteran filed a NOD.  An SOC was issued in February 2016.  In February 2016 correspondence, the Veteran requested an extension of time to file a substantive appeal.  The RO granted the request and provided until May 2016 to file her substantive appeal.  An April 2016 Report of General information reflects that the Veteran stated that she would need until July 2016 to submit additional evidence.  However, to date, the Veteran has not filed a substantive appeal in these matters, therefore, they are not before the Board at this time.  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VV,,A) claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.
 
2.  In an August 2000 decision, the RO declined to reopen the Veteran's claim for service connection for frostbite of the hands.  Although notified of the denial in a letter dated that same month, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.
 
3.  No new evidence associated with the claims file since the August 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, or raise a reasonable possibility of substantiating the claim.

4.  Pertinent to the March 9, 2006 claim for increase,  the Veteran's bilateral  pes planus with left hallux valgus has  been manifested by pain on manipulation of the feet, pain accentuated on use and manipulation, increased pain after extended standing or walking, but without characteristic callosities or weight bearing line falling over or medial to the great toes, and with pain not relieved with use of orthotics, arthritis and calcaneal spurs, and mild left hallux valgus without a history of resection of the metatarsal head, or a lay or medical history of severity to the point of being the equivalent to amputation of the great toe.

5.  The scheduler criteria are adequate to evaluate the foot disability under consideration at all pertinent points, and no claim of unemployability due to this disability has been raised.
 
CONCLUSIONS OF LAW

1.  The August 2000 rating decision in which the RO declined to reopen a previously-denied claim for service connection for frostbite of the hands is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 
 
2.  As additional evidence received since the RO's August 2000 final denial is not new and material, the criteria for reopening the claim for service connection for bilateral hand disability (previously claimed as frostbite of the hands) are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a  rating greater than 30 percent for bilateral pes planus with left hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353 - 23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

As regards an application to reopen a previously denied claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014). 

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

Regarding the Veteran's petition to reopen her claim for a bilateral hand disability, the RO addressed what was necessary with respect to new and material evidence, and provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying service connection claim, what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  

With respect to the claim for an increased rating for pes planus with left hallux valgus, the AOJ's May 2006 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate her increased rating claim, which included describing her symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter  Hence, the August 2006 letter meets the VCAA's timing and content of notice requirements..

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all records relevant to the Veteran's claims.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, as well as reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and her previous representative, on her behalf.  The Board finds that no additional AOJ action  to further develop the record in connection with either claim, prior to appellate consideration, is required. 

The AOJ has substantially complied with the Board's prior remand directives in providing notice, procuring relevant records, and arranging for examination of the Veteran in connection with the pes planus claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  .  The Board finds-as discussed in more detail, below-that the reports of VA examination are adequate for evaluation of the claims herein decided, as they are thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367   (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Although no examination or medical opinion has been obtained in connection with the request to reopen, as explained below, the Board has found no new and material evidence to reopen the previously-denied claim.  Notably, the VCAA's duty-to-assist is not triggered unless and until the claim is reopened.  See 38 U.S.C.A. § 5103A (West 2014). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A. Petition to reopen
 
At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

By way of background, the Veteran's claim for service connection for a bilateral hand disability was initially denied in a January 1989 rating decision.  The pertinent evidence then of record consisted of her service treatment records, post-service VA treatment, VA examination reports, and the Veteran's lay statements.  In denying the claim, the RO noted no documentation or treatment for complaints of frostbite of the bilateral hands and significantly, the October 1988 VA examination noted no abnormality of the bilateral hands.  The RO denied the claim for service connection for frostbite of the hands because the Veteran was not diagnosed with frostbite of the hands or any other hand disability, and informed the Veteran of this denial in a January 1989 letter, to which the Veteran did not respond.  

Subsequently, the Veteran was afforded a VA examination in May 1997 related to the Veteran's other claims filed at that time.  During the VA examination, the Veteran reported a history of a frostbite injury during her service in Germany in approximately 1980, and that she was put on light duty for a week.  The VA examiner concluded that there was no evidence of any residuals from frostbite.  In a July 1997 rating decision, the RO considered the Veteran's report during the VA examination as a petition to reopen the claim for service connection for frostbite of the hands, and denied the petition to reopen because new and material evidence was not submitted in that the May 1997 VA examination did not show residuals of frostbite.  The Veteran was informed of this denial in a September 1997 letter, to which the Veteran did not respond.

In February 2000, the Veteran filed to reopen her claim for frostbite of the hands.  At that time, new VA treatment records were associated with the record, which were silent for any treatment or diagnosis of residuals of frostbite or any other bilateral hand disability.  As such, in an August 2000 rating decision, the RO denied the petition to reopen the claim for service connection for frostbite of the hands and informed the Veteran of this denial in a letter later that month, to which the Veteran also did not respond.

Although notified of the August 2000 denial in a letter dated that same month, the Veteran did not file a notice of disagreement with the August 2000 rating decision.  Moreover, no new and material evidence was received during the one year appeal period following the notice of the decision (see 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)), and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a bilateral hand disability, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).

Hence, the August 2000 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In March 2006, the Veteran filed the current claim on appeal to reopen her claim for service connection for a bilateral hand condition.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, medical evidence added to the record since the August 2000 rating decision consists of post-service VA treatment records and VA examination reports related to other claimed disabilities.  Notably, a March 2005 VA treatment record reflects that the Veteran complained of a left wrist injury three weeks prior and that the swelling had improved.  At that time, she denied any numbness or weakness in the hand.  In a March 2006 VA treatment record, the Veteran reported a history of a frostbite injury resulting in pain, swelling, slowly healing skin, and weak grip.  The physician, however, noted a strong grip and no abnormalities were noted.  Also added to the record are various written statements by the Veteran and her previous representatives that she has a bilateral hand disability as a result of frostbite during her service in Germany. 

The additionally received medical evidence is new as it was not previously before agency decision makers, and the Veteran's statements are relevant, in that it describes current symptoms of a bilateral hand disorder-the disability for which service connection is sought.  However, none of the medical or lay evidence constitutes  new and material evidence for purposes of reopening the claim.

None of the medical  records  establishes a current disability of the bilateral hands.  Significantly, the newly received post-service VA records do not reflect  any diagnoses regarding the bilateral hands.  In addition, the Veteran denied any numbness or weakness in March 2005, but later complained of symptoms related to a reported frostbite injury during service in March 2006; a week prior to when the most recent petition to reopen was filed.  The physician at that time noted strong grip in both hands and no abnormalities.  As explained above, the basis for the prior denial was that there was no medical evidence of a bilateral hand disability and there is still no medical evidence of such disability.  As such, the additionally medical evidence does not pertain to unestablished facts-current disability, and, if shown, medical nexus to service-needed to grant service connection.

The Board also finds that the Veteran's own assertions, as well as those advanced on her behalf, provide no basis to reopen the claim.  To the extent that the Veteran asserts that he has a bilateral hand disorder that was incurred in service, the Board finds that these statements do not provide any new information because they simply reiterate assertions previously of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The Board further points out that, although the Veteran is competent to assert matters within his personal knowledge (to include matters observed or experienced), and to offer comment on some limited medical issues (to particularly include with respect to conditions capable of lay observation), he is not shown to have the medical training and expertise to comment on more complex medical matters-such as the diagnosis of a bilateral had disability involving internal processes, and, if established, the etiology of such a disability.  See 38 C.F.R. § 3.159 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (lay person not competent to diagnose cancer).  "Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993..

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a bilateral hand disability (previously characterized as frostbite of the hands) are not met, and the August 2000 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Increased rating claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following  analysis is undertaken wirh the possibility that staged rating may be warranted.   

At the outset, the Board notes that, included under  38 C.F.R. § 4.71a  are multiple diagnostic codes for evaluation of evaluate impairment resulting from service-connected disorders of the feet, to include DC 5276 (acquired flatfoot), DC 5277 (bilateral weak foot), DC 5278 (acquired claw foot), DC 5279 (anterior metatarsalgia), DC 5280 (unilateral hallux valgus), DC 5281 (unilateral, severe hallux rigidis), DC 5282 (hammer toe), DC 5283 (malunion or nonunion of the tarsal or metatarsal bones) and DC 5284 (foot injuries, other).  


Under DC 5276, pursuant to which pes planus is evaluated, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.

A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet. Id.

A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id. 

A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.4.

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59  is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; see also 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

April 2008 VA treatment notes reflect that the Veteran reported pain in her feet after prolonged standing.  The Veteran reported that her work requires her to stand ten to twelve hours a day.  There was no joint swelling in her feet and knees.  The Veteran was assessed with bilateral pes planus and she was referred to the prosthetic clinic for a fitting for orthopedic shoes.  The remaining VA treatment records show continued complaints of feet pain.

In April 2012, the Veteran was afforded a VA foot examination.  The examiner noted that the Veteran had moderate bilateral pes planus with mild left hallux valgus, bilateral osteoarthritis of the feet secondary to bilateral pes planus, and bilateral calcaneal spurs, secondary to the aforementioned.  There was pain on use and manipulation of the feet.  There was no swelling or calluses noted.  She had moderate tenderness on the plantar surface, decreased longitudinal arch height, and moderate deformity of the foot described as moderate pronation.  The weight-bearing line did not fall over, nor was it medial to the great toe.  There was no inward bowing of the Achilles' tendon, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  The examiner noted the Veteran's symptoms were not relieved by arch supports or built up shoes or orthotics.  The examiner indicated  that the Veteran's flatfoot condition impacts her ability to work because she is employed in sales, which requires a lot of standing and aggravates her pain at times.  The VA examiner opined that the Veteran's bilateral pes planus with left hallux valgus had increased in severity as evidenced by the development of osteoarthritis and calcaneal spurs of the bilateral feet. 

VA treatment records dated from April 2014 to April 2015 reflect complaints of foot pain. 
 
Here, in the June 2012 rating decision, based on the VA examiner's conclusion that the Veteran's pes planus had worsened as indicated by the development of bilateral osteoarthritis and calcaneal spurs of the bilateral feet, the AOJ determined that the Veteran's symptoms are consistent with a 30 percent rating for bilateral pes planus based on evidence of accentuated pain on manipulation and use, despite the absence of swelling, marked deformity, or characteristic calluses.  The Board likewise finds  that the extent of the Veteran's pain on manipulation and use of the feet, as well as the examiner's conclusion that the bilateral pes planus had worsened despite the absence of swelling on use, inward bowing of the tendo achillis, marked pronation, and weight-bearing line over medial to the great toe, are consistent with the 30 percent rating assigned for pes planus under DC 5276.

However, the medical evidence of record does not reflect that the Veteran has manifested characteristics supportive of a higher rating for pronounced pes planus .  In this respect, the April 2012 VA examiner noted that there was no objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation, and the available VA treatment records do not reflect any of these clinical findings.  As Veteran has not exhibited any of the manifestations warranting a 50 percent disability rating, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 50 percent rating.  

The Board also notes that the Veteran credibly described bilateral foot pain, which has been considered in the assignment of the 30 percent rating, assigned. 

The Board further finds that a higher rating is not warranted with consideration of functional impairment on use.  As noted above, under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain, alone, does not provide a basis for any higher rating.  

As discussed above, overall, the manifestations of the Veteran's pes planus with left hallux valgus are best characterized as resulting in moderate to severe disability, and fully compensated with the 30 rating assigned for severe bilateral pes planus disability.  The disability has not met, or more nearly approximated, pronounced pes planus disability.

In evaluating the Veteran's pes planus with left hallux valgus, as discussed above, the Board has considered the Veteran's assertions regarding her symptoms, which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As also discussed above, however, the criteria needed to support higher ratings under Diagnostic Code 5276  require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138   (1994).  As such, in this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher or additional rating for pes planus with left hallux valgus.

The Board further notes that there is no basis for assignment of a separate, compensable rating for left hallux valgus, under Diagnostic Code 5280, because there is no history of resection of the metatarsal head, or a lay or medical history of severity to the point of being the equivalent to amputation of the great toe.  

Similarly, while the record includes evidence of degenerative changes in the feet, the presence of arthritis does not provide a basis for any higher or additional rating.  Inasmuch as arthritis is rated on the basis of limitation of motion of part affected (see Diagnostic Code 5003), and limitation of motion is a factor for consideration under DC 5276, such limitation is already contemplated in the assigned 30 percent rating.  The Board points out that the rule against pyramiding provides that evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  See C.F.R. § 4.14.

The disability also has not been shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the March 2006 claim for increase has the Veteran's pes planus with left hallux valgus been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Compensation and Pension Director (C&P Director) for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's pes planus with left hallux valgus at all points pertinent to the current claim.  As discussed, a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe her level of impairment.  In this regard, all of the Veteran's pes planus with left hallux valgus symptomatology is contemplated by the applicable rating criteria, to include those symptoms, such as pain and tenderness, which are not specifically enumerated.  Also, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's pes planus with left hallux valgus is  appropriately rated as a single disability.  As the evaluation of multiple disabilities is not currently before the Board, the holding of Johnson is inapposite.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran filed a claim for a TDIU due to all of her service-connected disabilities in September 2012, and subsequently withdrew this claim in October 2012.  However, there is no evidence or allegation that the foot disability under consideration, alone, has rendered her unemployable.  Rather, a  September 2015 VA treatment record reflects that the Veteran has continued to work as a street vendor, and she has not reported any period of  unemployability due to her bilateral foot disability.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disability under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claim herein decided.
.
For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's pes planus with left hallux valgus, and that the claim for a rating in excess of  30 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher or additional rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  



ORDER

As new and material evidence has not been received to reopen the claim for service connection for a bilateral hand disability (previously claimed as frostbite of the hands), the appeal as to this matter is denied.

The claim for a rating in excess of 30 percent for pes planus with left hallux valgus from March 9, 2006, is denied.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


